         Case 20-34879 Document 167 Filed in TXSB on 11/25/20 Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                              )               Chapter 11
                                    )
      EAGLE PIPE, LLC,              )               Case No. 20-34879
                                    )
                Debtor.             )               Judge Marvin Isgur
____________________________________)

      LIMITED OBJECTION OF U.S. BANK NATIONAL ASSOCIATION’S TO
    DEBTOR’S APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
   RETENTION AND EMPLOYMENT OF GLASSRATNER ADVISORY & CAPITAL
   GROUP, LLC d/b/a B. RILEY ADIVSORY SERVICES AS FINANCIAL ADVISOR,
               EFFECTIVE AS OF OCTOBER 5, 2020 [DOC. 109]

         U.S. Bank National Association, as administrative agent (the “Administrative Agent”), by

and through its undersigned counsel, hereby objects on a limited basis (this “Limited Objection”)

to the Debtor’s Application for Entry of an Order Authorizing the Retention and Employment of

GlassRatner Advisory & Capital Group, LLC d/b/a B. Riley Advisory Services as Financial

Advisor, Effective as of October 5, 2020 (the “B. Riley Employment Application”) [Doc. 109] filed

by the Debtor Eagle Pipe, LLC (the “Debtor”) through which the Debtor seeks to retain and employ

GlassRatner Advisory & Capital Group, LLC d/b/a B. Riley Advisory Services (“B. Riley”) as the

Debtor’s financial advisor and to obtain approval of the terms of an engagement agreement

between the Debtor and B. Riley (the “Engagement Letter”). The Administrative Agent objects

to the approval of the Success Fee sought in the B. Riley Employment Application to the extent

that allowance and payment of the Success Fee runs contrary to the terms of the Final Order (I)

Authorizing the Debtor to Use Cash Collateral; (II) Granting Adequate Protection; and (III)
         Case 20-34879 Document 167 Filed in TXSB on 11/25/20 Page 2 of 5




Granting Related Relief [Dkt. 98]1 and to the extent the calculation of the Success Fee is unclear.

In support of this Limited Objection, the Administrative Agent respectfully states as follows:

                                                 OBJECTION

        1.       The Final Cash Collateral Order expressly provides:

                10. Carve-Out. The Liens, the Replacement Lien, and the Superpriority Claim (each
        defined herein) granted herein are subject and subordinate in all respects to a carve-out (the
        “Carve-Out”) in an amount equal to the sum of: (a) the budgeted fees and expenses of any
        professional retained by the Debtor and any statutory committee, (i) in amounts not to
        exceed the accrued amounts set forth in the Budget for such professionals through the
        occurrence of any Termination Event, plus the aggregate allowed fees and expenses for all
        estate professionals (including professionals for the Debtor and the Committee) incurred
        following the occurrence of any Termination Event in an aggregate amount not to exceed
        $250,000, inclusive of any amounts held on retainer by any such estate professional
        (including professionals of the Debtor and the Committee), and (ii) which fees and
        expenses shall not include any success fee, transaction fee or other performance or
        result-based compensation or consideration; (b) quarterly fees required to be paid
        pursuant to 28 U.S.C. § 1930(a)(6); (c) any fees payable to the Clerk of the Bankruptcy
        Court and any agent thereof; and (d) fees and expenses incurred by a trustee under section
        726(b) of the Bankruptcy Code, not to exceed any unused portion of the Committee
        Investigation Budget. Nothing herein shall prevent a party in interest from objecting to the
        allowance and payment of any such fees.

Final Cash Collateral Order at ¶ 10, emphasis added.

        2.       The Final Cash Collateral Order further provides:

        except to the extent of the Carve-Out, no costs or expenses of administration of the Chapter
        11 Case or any future proceeding that may result therefrom, including liquidation in
        bankruptcy or other proceedings under the Bankruptcy Code, shall be charged against or
        recovered from the Collateral (including Cash Collateral) pursuant to section 506(c) of the
        Bankruptcy Code or any similar principle of law or equity, without the prior written consent
        of the Administrative Agent (acting at the direction of the Lenders), and no such consent
        shall be implied from any other action, inaction, or acquiescence by the Secured Parties,
        and nothing contained in this Final Order shall be deemed to be a consent by the Secured
        Parties to any charge, lien, assessment or claim against the Collateral under section 506(c)
        of the Bankruptcy Code or otherwise.

Final Cash Collateral Order at ¶ 7.


1
 Capitalized terms not otherwise defined herein shall have the meanings given to them in the Final Order (I)
Authorizing the Debtor to Use Cash Collateral; (II) Granting Adequate Protection; and (III) Granting Related Relief
[Doc. 98] (the “Final Cash Collateral Order”).
        Case 20-34879 Document 167 Filed in TXSB on 11/25/20 Page 3 of 5




       3.      The B. Riley Employment Application seeks approval of a Success Fee; however,

the terms of the Engagement Letter and the calculation of the Success Fee are unclear. In

particular, while Marco International Corp. was designated as a Stalking Horse Bidder, the

structure of the Stalking Horse Bid was such that it is unclear whether B. Riley is asserting

entitlement to payment on an Incremental Value or otherwise.            The Administrative Agent

attempted to obtain clarification on the estimated amount of the Success Fee prior to filing this

Limited Objection; however, neither B. Riley nor the Debtor would provide a response to the

inquiries and an estimate of the Success Fee prior to the objection deadline.

       4.      The Final Cash Collateral Order prohibits the use of the Property to satisfy the

Success Fee or to satisfy any other fees and expenses of any estate professional above and beyond

the Carve-Out unless expressly agreed to in writing by the Administrative Agent.

       5.      The Administrative Agent objects to the allowance and payment of the

undetermined Success Fee to the extent that B. Riley seeks payment of the same from any of the

Property subject to liens or other encumbrances securing all or any portion of the Obligations

and/or the Adequate Protection Obligations of the Secured Parties except to the extent set forth in

the Carve-Out. The Administrative Agent reserves all rights to assert objections regarding the

allowance and payment of the Success Fee or any other fees or expenses sought by B. Riley on

any other grounds in any application seeking allowance and payment of the same.

                                         CONCLUSION

       For the foregoing reasons, the Court should disapprove the Application to the extent that it

seeks approval of a Success Fee in violation of the Final Cash Collateral Order, and grant such

other and further relief in favor of the Administrative Agent as is just and necessary.

Date: November 25, 2020               Respectfully submitted,
Case 20-34879 Document 167 Filed in TXSB on 11/25/20 Page 4 of 5




                       /s/ Steven R. Rech
                       Steven R. Rech, Esq.
                       Kari B. Coniglio, Esq. (Admitted pro hac vice)
                       Jeffrey W. Bieszczak, Esq. (Admitted pro hac vice)
                       VORYS, SATER, SEYMOUR AND PEASE LLP
                       909 Fannin Street, Suite 2700
                       Houston, TX 77010
                       Telephone: (713) 588-7017
                       Facsimile: (713) 588-7090
                       E-mail: srech@vorys.com

                       Counsel for U.S. Bank National Association, as
                       administrative agent
       Case 20-34879 Document 167 Filed in TXSB on 11/25/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing U.S. Bank National Association’s Limited

Objection to Debtor’s Application for Entry of an Order Authorizing the Retention and

Employment of GlassRatner Advisory & Capital Group, LLC d/b/a B. Riley Advisory Services as

Financial Advisor, Effective as of October 5, 2020 [Doc. 109] was filed electronically on

November 25, 2020. Notice of this filing will be sent to all parties registered to receive such

notice by operation of the Court’s electronic filing.


                                       /s/ Steven R. Rech
                                       Steven R. Rech, Esq.
